Tatxor, Chief Justice. —
The only objection taken to this subpoena, is the omission of the date of the year of our Lord, or rather, the omission of the unit figure; but as the forty-fifth year of the independence is inserted, there can be no difficulty in ascertaining the other period. In England, the year of the king’s reign forms a part of the date, to which the year of our Lord is regularly and usually added; but if the latter were omitted, the year of the reign being a matter of so much notoriety, is considered sufficient always to supply the omission. The Court will always notice what is the year of our Lord, from a statement of the year of the reign; for where a deed was declared upon as bearing date the 9.6th August, 13 Will. 3. and upon oyer, the date actually in the deed was 26th August, 1701; it was held to be no variance, anil *20it must so be understood from the. first date. (2 Ld. Raym. 795.) The era of our independence is a more certain rule compUtation of time, than the year a king begins j,¡g re¡gn> as being more familiarly known to the mass of citizens.
And as the year of our Lord may be ascertained by the year of the reign, so where the latter is omitted, it is sufficient even in an indictment, if the time be ascertained by other means. Kelyng 10, 11. Upon the whole, it cannot be doubted that this is sufficient evidence of the party being subpoenaed.
Per Curiam.
Judgment affiimed.